UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1136



DONALD G. CROMER,

                                             Plaintiff - Appellant,

          versus


KRAFT FOODS, INCORPORATED,

                                              Defendant - Appellee.



                             No. 00-1616



DONALD G. CROMER,

                                             Plaintiff - Appellant,

          versus


KRAFT FOODS, INCORPORATED,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte.     Carl Horn, III, Chief
Magistrate Judge. (CA-97-594-3-H)


Submitted:   July 27, 2000                 Decided:   August 2, 2000
Before MURNAGHAN, WILKINS, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald G. Cromer, Appellant Pro Se.    Joel H. Spitz, Christy E.
Phanthavong, Timothy C. Klenk, ROSS & HARDIES, Chicago, Illinois,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).


                                2
PER CURIAM:

     Donald G. Cromer appeals from the magistrate judge’s orders

denying a mediation agreement and his April 11, 2000, motion for

reconsideration.*    We have reviewed the record and the magistrate

judge’s opinion and orders and find no reversible error.    Accord-

ingly, we affirm on the reasoning of the district court. See Cromer

v. Kraft Foods, Inc., No. CA-97-594-3-H (W.D.N.C. Dec. 15, 1999).

We deny Cromer’s motions for stay, for a single judge to determine

timeliness of the Appellee’s informal brief, and to reconsider the

court’s order denying his motion to strike the Appellee’s informal

brief.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
         The parties consented to the jurisdiction of the magistrate
judge.


                                  3